Citation Nr: 0939996	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  02-17 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for claimed 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to September 
1981, from December 1981 to July 1982, and from November 1996 
to September 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 RO rating decision 
that denied service connection for PTSD.  Also on appeal is a 
February 2004 rating decision denying a TDIU.  

The Veteran testified in a hearing before the RO's Decision 
Review Officer (DRO) in July 2005 in support of his claim for 
a TDIU, and then at a personal hearing before the undersigned 
Veterans Law Judge sitting at the RO in August 2007.  

In October 2007, the Board remanded the issues on appeal to 
the RO for additional evidentiary development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran is not shown to have had combat with the 
enemy during his period of active service in the Persian Gulf 
during Operation Desert Thunder from February 29, 1998, to 
June 1, 1998.  

3.  The Veteran currently is not shown to have a diagnosis of 
PTSD that is due to a verified or potentially verifiable 
stressor of his period of active service, including in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

4.  The service-connected disabilities alone are not shown to 
prevent the Veteran from obtaining and maintaining all forms 
of substantially gainful employment consistent with his 
educational and occupational background.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by his active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).  

2.  The criteria for the assignment of a total rating based 
on individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims 
decided hereinbelow has been accomplished.  

With regard to his claim of service connection for PTSD, the 
RO sent the Veteran a letter in January 2008 advising him 
that to establish entitlement to service connection on the 
merits, the evidence must show a current disability, an 
injury or disability based on active service, and a 
relationship between the claimed disabilities and active 
service.  

Previously, in April 2001, the RO sent the Veteran a letter 
asking that he provide specific information (dates, places, 
and descriptions) concerning his claimed stressors.  The 
Veteran had ample opportunity to respond prior to the 
issuance of the most recent Supplemental Statement of the 
Case in July 2009.  

With regard to his claim for a TDIU, the RO sent the Veteran 
a letter in November 2003 informing him that a veteran may be 
entitled to compensation at the 100 percent rate if he is 
unable to secure and follow a substantially gainful 
occupation solely due to his service-connected disabilities, 
but that before unemployability could be considered the 
claimant must meet the criteria of a schedular evaluation of 
60 percent for a single disability or a combined rating of 70 
percent for multiple disabilities.  

In view of these notice letters, the Board finds that the 
Veteran has received notice of the elements required to 
support his claims.  

The November 2003 and January 2008 letters also advised the 
Veteran that VA is responsible for getting relevant records 
held by any Federal agency, that he must provide enough 
information about the records to allow VA to request them 
from the person or agency having them, and that it was his 
responsibility to make sure VA received the records.

The Board finds that these RO letters satisfy the statutory 
and regulatory requirement that VA notify a veteran what 
evidence, if any, will be obtained by the Veteran, and what 
evidence, if any, will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the Veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the Veteran's status is not at issue, and as 
indicated the RO advised the Veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the Veteran's service and that disability).  

In a March 2006 letter, the RO also advised the Veteran of 
the fourth and fifth Dingess elements (degree of disability, 
and effective date pertaining to the disability).  

Here, the RO has not specifically provided the Veteran with 
notice satisfying the requirements.  Nonetheless, the Veteran 
wrote in his May 2004 Notice of Disagreement that he 
disagreed with the RO's decision because he had submitted 
medical evidence "clearly indicat[ing that he is] 
unemployable due to [his] service connected disabilities 
ALONE" (emphasis in original).  Accordingly, the Board finds 
that he had actual knowledge of what was necessary to 
substantiate his TDIU claim.  

Hence, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims herein 
decided.  

The Veteran's service treatment record (STR) is on file.  In 
addition, the file includes medical records from those VA and 
non-VA medical providers that the Veteran identified as 
having relevant records, including the pertinent Social 
Security Administration (SSA) records.  

Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that any other VA 
or non-VA medical providers have additional records that 
should be obtained before the appeal is adjudicated by the 
Board.  

The Veteran was also afforded VA examinations most recently 
in January and May 2009.  The Board finds that the VA 
examinations are adequate because, as shown below, they were 
based upon consideration of the Veteran's prior medical 
history, his lay assertions and current complaints, and 
because they describe his disabilities in detail sufficient 
to allow the Board to make a fully informed determination.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Finally, the Veteran has been afforded a hearing before a 
Decision Review Office and the undersigned Veterans Law Judge 
in which he presented oral argument.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Entitlement to Service Connection for PTSD

The Veteran is contending that service connection for PTSD is 
warranted.  

As an initial matter, the Board notes that the RO denied 
service connection for PTSD in an October 2001 rating 
decision.  Following his Notice of Disagreement (NOD) and 
issuance of an October 2002 Statement of the Case (SOC), the 
Veteran submitted a Substantive Appeal.  

In his Substantive Appeal, the Veteran specified that 
"regarding the issue of PTSD, [he]  originally claimed a 
nervous disorder.  Treatment for depression and anxiety began 
while [he] was on active duty. . . .  My depression and 
anxiety began in service and ha[d] continued to present 
date."  

Based on this statement, the RO separately developed a claim 
of service connection for anxiety and depression.  The RO 
issued a VCAA notice letter in March 2003, to which the 
Veteran responded "regarding my claim for depression/anxiety 
. . . I sought care [at a VA medical center] immediately 
after my discharge."  

The Veteran also underwent a VA examination in May 2003.  
Thereafter, the RO denied service connection for generalized 
anxiety disorder with panic attacks in a June 2003 rating 
decision.  

In June 2003, the Veteran submitted a statement in which he 
wrote "[r]egardless of the specific diagnosis, several 
points need[ed] to be emphasized: (1) [He] developed 
psychiatric symptoms during military service . . . and have 
continued to have psychiatric difficulties since then."  

Upon careful review, the Board finds that the Veteran's claim 
of service connection for anxiety/depression must be 
considered a separate and distinct claim from his claim of 
service connection for PTSD.  

First, the Veteran was diagnosed and treated for anxiety and 
depression as early as March 2000.  Although a November 2000 
treatment note includes a diagnosis of "rule out PTSD" and 
a February 2001 evaluation notes an initial impression of 
"PTSD with [early onset] depression," the subsequent 
medical records show that the present Veteran, unlike the 
Veteran in Clemons, has been separately diagnosed with and 
treated for PTSD and anxiety/depression.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 6-7 (2009).  

Further, the Veteran here has submitted numerous statements 
in support of his claim for PTSD, such as in June 2008 and 
April 2009, describing such symptoms as nightmares and 
flashbacks to his Persian Gulf experiences.  He also 
described similar symptoms at an August 2007 Board hearing, 
and he submitted specific statements describing his claimed 
PTSD stressors involving his active service in the Persian 
Gulf.  

In light of these descriptions of his claim, the symptoms he 
has described, and all the information submitted and obtained 
in support of his PTSD claim, the Board finds that the 
present claim does not reasonably encompass the separately 
diagnosed acquired psychiatric disorders manifest by anxiety 
and depression.  See Clemons, 23 Vet. App. 1 (2009).  

(By way of reference, the Board notes the issue of service 
connection for anxiety/depression is not presently before the 
Board.)  

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection for PTSD, more specifically, "requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the in-
service stressor occurred."  38 C.F.R. § 3.304(f).  

In the present case, the Veteran's service treatment record 
(STR) includes slips variously dated from June 1999 to July 
1999 indicating that he participated in a stress management 
group.  (The reason for his participation is not provided in 
the STR, but the Veteran indicated during a May 2000 VA 
psychiatry consultation that he underwent mental health 
treatment during active service in relation to marital 
difficulties.)  

The Veteran's STR otherwise documents no complaints, 
findings, or diagnosis of PTSD, but the record shows that he 
served in Kuwait from February 29, 1998 to June 1, 1998, 
during Operation Desert Thunder.  

Following his discharge in September 1999, the medical 
evidence includes VA medical center (VAMC) treatment records 
from March 2000 to September 2000 showing that the Veteran 
received treatment for complaints of anxiety and depression.  

The first indication of PTSD occurs in a November 2000 VAMC 
psychiatry note, which reports the Veteran's complaints of 
having homicidal ideation, depression, anger, irritability, 
anxiety, insomnia, somatic pain, marital discord and work-
related problems.  The diagnosis was that of adjustment 
disorder with anxiety and depression, personality disorder 
not otherwise specified (NOS), rule out ("r/o") borderline 
intellectual functioning, and rule out PTSD.  

Then, in December 2000, the Veteran underwent a VA psychiatry 
consultation during which he reported engaging in combat in 
the Persian Gulf, including seeing mutilated and mangled 
Iraqi soldiers' bodies and having to sometimes remove the 
bodies from roadways.  It was noted that the Veteran's 
complaints were vague and involved being unable to sleep, 
plus having bad nerves, extreme irritability with constant 
angry outbursts inside and outside the home, recurring 
thoughts of his Persian Gulf experiences, and frequent dreams 
of killing.  

Thereafter, numerous VA treatment records from January 2001 
to February 2001 show that the Veteran complained of symptoms 
noted as secondary to his Gulf War experiences.  The 
diagnoses included those of prolonged PTSD and a personality 
disorder not otherwise specified (NOS).  

Also in February 2001, the Veteran underwent a VA PTSD 
examination.  The examiner noted that the Veteran served for 
four months in Kuwait.  The Veteran's complaints included 
somatic pain.  With regard to his service, the Veteran 
reported combat during the Persian Gulf War.  His worst 
memory was of the constant fear of spies and SCUD missile 
attacks.  He also felt that the people were uncooperative and 
unwelcoming.  The examiner then performed a mental status 
examination and noted that the Veteran's thinking appeared 
somewhat paranoid.  Based on the results her examination, the 
VA examiner diagnosed the Veteran with PTSD.  

Following the VA examination, VA treatment records from June 
2001 through January 2003 show continued treatment for PTSD, 
which is indicated as due to his active service in the 
Persian Gulf.  For instance, a December 2001 VAMC psychiatry 
note documents that the Veteran reported spending four months 
in Operation Desert Thunder.  

The Veteran described numerous stressors involving patrols 
and guard duty, such as being fired upon once during guard 
duty.  Further, he described feeling always threatened by 
potential chemical warfare and spoke of a highway called 
"Dead Goat Road," which was littered with destroyed 
equipment.  

During treatment in January 2003, the Veteran also reported 
traumatic experiences consisting of having heavy equipment 
falling on his head and colliding heads with another soldier 
while both were attempting to dive into a foxhole to avoid 
enemy fire.  The Veteran endorsed symptoms of combat-related 
auditory hallucinations and nightmares.  

In May 2003, the Veteran underwent another VA psychiatry 
examination.  During the examination, the Veteran reported 
being shot at in Kuwait and also described smelling fumes and 
sulfur during firing exercises (the VA examiner noted that 
this account was described differently in the record).  

The Veteran also complained that he felt stress during active 
service because he was not trained properly to perform his 
duties, and he reported an incident involving his head 
colliding with another soldier's head during physical 
training.  

The VA examiner noted that there were no active hostile 
operations during the Veteran's time in Kuwait, but the 
Veteran reported that the pressure from being constantly 
under vigil was stressful.  Also, the Veteran was fearful of 
scorpions, high temperatures, living conditions, and the 
general hostile environment.  

The VA examiner further pointed out the Veteran's varying 
diagnoses including PTSD, anxiety and depression, his 
multiple psychosomatic and physical disorders.  His PTSD 
symptoms included depression, panic attacks, and flashbacks 
to his Persian Gulf experiences.  

The examiner then explained that the Veteran's perception of 
his situation in the Persian Gulf (as a threat to his life) 
"[might] be some degree fitting under PTSD," but the 
examiner was "not fully convinced" that this stress caused 
PTSD-especially since the Veteran had a desire to continue 
his active service career.  

Rather, it was his fixation on his feelings and memories of 
his Persian Gulf service and the feeling of being 
"mistreated" there that had caused him to be nonfunctional.  

Based on the results of his examination, the VA examiner 
diagnosed generalized anxiety disorder with panic attacks, 
depression NOS, possible PTSD features, and personality 
disorder NOS (including features of passive-aggressive 
dependent and avoidant personality with borderline symptoms).  
The examiner opined that the Veteran's stressor was the 
perception of being disabled, but the Veteran's condition was 
debatable.  

Following the May 2003 VA examination, the record includes a 
May 2003 letter from the Veteran's treating psychologist, who 
wrote that the Veteran was a disabled combat Persian Gulf War 
veteran suffering from chronic and severe PTSD, with symptoms 
including flashbacks to combat trauma.  The record includes a 
similar, February 2005 letter from a VA psychiatrist who 
wrote that the Veteran had PTSD due to Gulf War combat.  

Most recently, the Veteran underwent a VA examination in 
January 2009.  The VA examiner, a psychologist, reviewed the 
claims file and medical records.  Accordingly, she noted the 
Veteran's most recent VA treatment records.  

The examiner also reviewed the Veteran's current complaints, 
including feeling sad and guilty, and spending most days on 
the couch due to chronic pain and depression.  With regard to 
his active service history, the examiner noted that the 
Veteran had combat along the Iraq-Kuwait border in 1998 for 4 
1/2 months.  

With regard to stressors, the Veteran reported getting stuck 
in the middle of a sandstorm, which made him afraid.  He also 
reported an incident where a "Kuwaiti" with an AK-47 was 
"scoping" the perimeter of the Veteran's position, but left 
without engaging.  Another time two Kuwaitis were digging 
ditches nearby, but stopped at a certain point and starting 
"scoping everything out."  

Also, the Veteran experienced a rocket propelled grenade 
(RPG) "or something" explode right outside his position.  
The Veteran also went on many patrols, and, although he never 
came under enemy fire, he was always on alert and fearful 
that he might be attacked.  (The examiner noted that these do 
not qualify as a Cat A stressor).  He also had to take refuge 
in SCUD bunkers every few days, because the sirens would go 
off.  

The Veteran was also constantly afraid of getting hit by an 
improvised explosive device, and witnessed RPGs getting blown 
up, though he was never in any danger.  Further, the Veteran 
was angry because the Kuwaiti people did not appreciate his 
presence there and spied on them.  

The VA examiner also noted that the Veteran endorsed PTSD 
symptoms, which caused clinically significant distress or 
impairment in social, occupations, and other functioning.  
The Veteran also reported his desire to still be on active 
duty, but he was unable to function in employment because of 
pain and memories.  

The examiner also performed such clinical tests as the 
Mississippi Scale for Combat-Related PTSD.  The examiner 
found that the Veteran's preoccupation with somatic 
complaints affected his ability to deal with anything else.  
Results of personality testing indicated that results might 
have been over-reported.  

Based on the results of her examination, the VA examiner 
found that, although the Veteran met the DSM-IV stressor 
criteria, he did not meet the criteria for a PTSD diagnosis.  
Rather, the examiner diagnosed the Veteran with anxiety NOS, 
depression, NOS, pain disorder with psychological factors, a 
general medical condition ("GMC"), and a personality 
disorder NOS.  

The VA examiner then opined that the Veteran's anxiety and 
depression are secondary to combat experiences as well as 
pain incurred as the result of a service-connected 
lumbosacral injury.  

With regard to PTSD, however, the examiner explained that 
during the clinical interview, the Veteran was unable to 
identify a significant event or threat that occurred to him; 
rather it was the constant state of fear/anxiety.  The VA 
examiner opined that the Veteran had a personality disorder 
that caused him to perceive symptoms and threats as 
significant.  In fact, the Veteran was focused on his pain 
and immobilized by the emotional reaction to his reported 
Gulf War trauma, but the VA examiner found that the reported 
incidents were underwhelming and did not support a PTSD 
diagnosis alone (Criterion A).  

In further support of her opinion, the VA examiner noted the 
Veteran's history of psychiatric complaints since 2000, with 
later diagnoses of PTSD.  The examiner indicated, however, 
that the prior treatment notes were highly exaggerated in 
comparison to what the Veteran reported during the present 
clinical interview.  

Nonetheless, the VA examiner found that "it [was] . . . a 
valid complaint that this veteran was exposed to traumatic 
events in Kuwait and Iraq," which caused chronic symptoms 
secondary to the reported exposure of combat stress.  

Finally, in review of prior treatment notes, the examiner 
reiterated that the Veteran sensationalized and exaggerated 
his symptoms and stressor exposure.  

Based upon a careful review of the record, the Board finds 
the Veteran has been competently diagnosed with PTSD.  In 
particular, the VA treatment records from 2001 to 2004 
include numerous diagnoses of prolonged PTSD due to the 
Veteran's active service in the Persian Gulf.  The VA 
examiner in February 2001 also diagnosed the Veteran with 
PTSD.  

The Board recognizes that the January 2009 VA examiner 
determined that the Veteran's reported service-related 
stressors were too "underwhelming" to support a PTSD 
diagnosis.  

The May 2003 VA examiner also indicated that the Veteran's 
reported stressors were not sufficient to support a 
diagnosis.  Nonetheless, a PTSD diagnosis, such as those 
cited above, can only be rejected on a finding that the 
preponderance of the evidence is against (1) the diagnosis, 
(2) the occurrence of the in-service stressor, or (3) the 
connection of the current condition to the in-service 
stressor.  The adequacy of a stressor, sufficiency of 
symptomatology, and diagnosis are all medical determinations.  
See Cohen v. Brown, 10 Vet. App. 128, 143-44, 153 (1997).  

Here, the Board finds that the preponderance of the evidence 
is not against the cited diagnoses of PTSD, which are 
competent and probative.  See Cohen, 10 Vet. App. at 153 (if 
a veteran has received a diagnosis of PTSD from a competent 
medical professional, VA must assume that the diagnosis was 
made in accordance with the appropriate psychiatric criteria 
in regard to the adequacy of the symptomatology and the 
sufficiency of the stressor).  

Accordingly, the first element of a service connection claim 
for PTSD is satisfied, and the remaining question consists of 
whether there is a verified or verifiable in-service stressor 
linked by the medical evidence to the PTSD diagnosis.  See 38 
C.F.R. § 3.304(f).  

The Board notes that service connection for PTSD is not 
warranted solely because the physicians (and other health 
care professionals) have accepted the Veteran's description 
of his Persian Gulf experiences as credible.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In fact, the Board 
is not required to accept the Veteran's uncorroborated 
account of his active service experiences.  Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  
 
Rather, the Veteran must still present credible supporting 
evidence establishing the occurrence of a recognizable 
stressor during service.  Accordingly, the evidence necessary 
to satisfy this element of a service-connection claim for 
PTSD--occurrence of a recognizable stressor during service--
varies depending on whether the Veteran "engaged in combat 
with the enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994).  

If the Veteran's claimed stressor relates to an event in 
which he engaged in combat with the enemy, his lay testimony, 
alone, is sufficient to verify the claimed in-service 
stressor.  VAOPGCPREC 12-99, p. 4 (October 18, 1999); Gaines 
v. West, 11 Vet. App. 353 (1998).  By comparison, the Board 
may not accept a veteran's uncorroborated account of his in-
service stressor as evidence supporting a claim for PTSD if 
the claimed stressor is not related to combat.  See Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West (Carlton), 7 Vet. App. at 76; 
Zarycki v. Brown, 6 Vet App 91 (1993).  

In this case, the Veteran has identified several stressors 
related to service in the Persian Gulf during Operation 
Desert Thunder from February 1998 to June 1998.  

First, he indicated that he hit his head while playing soccer 
(colliding with another soldier's head) while on active 
service in the Persian Gulf.  The Board finds that although 
this incident is documented in the STR, the medical evidence 
does not establish a link between this incident and the 
Veteran's PTSD.  In fact, the January 2009 VA examiner 
specifically determined that this incident did not meet the 
DSM-IV criteria as a stressful event sufficient to support a 
PTSD diagnosis.  The VA examiner's opinion is uncontroverted 
by the remaining medical evidence.  

To the extent that certain medical records, such as the VA 
psychiatrist's February 2005 letter, states that the Veteran 
is diagnosed with PTSD from Gulf War combat, this claimed 
stressor is not related to engagement in combat with the 
enemy.  (To the extent the Veteran also described this 
incident as diving into a foxhole to avoid enemy fire, this 
description, as explained herein below, is not credible.)  
Accordingly, service connection on this basis is not 
warranted.  

The Veteran has also identified several other claimed 
stressors related to his active service in the Persian Gulf.  
He explained that he was in foxhole during Operation Desert 
Thunder in 1998, when some "Kuwaitis" in a truck drove 
around the perimeter of his position.  During his August 2007 
Board hearing, the Veteran testified that he believed he 
heard and saw a shot coming from the truck.  In contrast, the 
Veteran specifically told the January 2009 VA examiner that 
the truck left "without engaging."  

The Veteran also reported other incidents involving a "155 
mm" landing in front of him, getting caught in a huge 
sandstorm, and being constantly "on guard" due to being 
told that there was unexploded ordnance in his area, having 
to stay in bunkers due to possible SCUD missile attacks, 
hearing constant explosions and enemy fire, smelling sulfur, 
and feeling that the host country nationals ("Kuwaitis") 
were uncooperative and unwelcoming.  

Establishing that a veteran engaged in combat with the enemy 
requires objective, competent, and factual evidence of 
record.  See id.  The determination is made on a case-by-case 
basis and means that the Veteran personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (Oct. 18, 1999); see also Sizemore v. Principi, 18 Vet. 
App. 264, 273-74 (2004).  

Here, the Board finds that the Veteran is not shown to have 
engaged in combat with the enemy.  An August 1999 letter from 
the Department of the Army confirms that the Veteran served 
in Kuwait during Operation Desert Thunder from February 29, 
1998 to June 1, 1998.  Also, his DD 214 shows foreign service 
of 3 months and 12 days, and that he received an Army Good 
Conduct Medal, Armed Forced Expeditionary Medal, Army Service 
Ribbon, Army Lapel Button.  His primary military occupational 
specialty (MOS) is listed as "63D10 SP FA SYS Mechanic" 
(artillery mechanic).  

Although the Veteran was awarded the AFEM, a memorandum 
attached to the August 1999 Department of the Army letter 
states that the Armed Forced Expeditionary Medal (AFEM) would 
be awarded to any service member meeting specified criteria 
including those "engaged in actual combat or duty which is 
equally as hazardous as combat during the operation with 
armed opposition, regardless of time in the area."  

In other words, the AFEM recognizes service in a combat zone, 
but does not specifically verify engagement in combat.  The 
Board emphasizes that service in a combat zone, without more, 
is not sufficient to establish that a veteran engaged in 
combat with the enemy.  See e.g., Wood, 1 Vet. App. at 192.  

Engagement in combat is not necessarily determined simply by 
reference to the existence or nonexistence of certain awards, 
injuries, or MOS's.  See Dizoglio, 9 Vet. App. at 166.  
However, in addition to the absence of any official indices 
of combat (Purple Heart Medal, Combat Infantry Badge, etc.), 
the record in this case lacks any unofficial indices of 
combat.  

In developing the claim, the RO did not request verification 
of the Veteran's claimed stressors from the United States 
Joint Services Records Research Center (JSRRC) (previously 
the U.S. Armed Services Center for Research of Unit Records 
(CURR)).  

The Veteran's claimed stressors, however, are anecdotal 
incidents, which simply cannot be independently verified.  
See Cohen, 10 Vet. App. at 134, 149-50 ("Anecdotal incidents, 
although they may be true, are not researchable.  In order to 
be researched, incidents must be reported and documented.")  

More importantly, the evidence of record argues against the 
credibility of the Veteran's assertions.  See Wood, 1 Vet. 
App. at 193 (BVA has a duty to assess the credibility and 
probative weight of the evidence); Caluza, 7 Vet. App. at 511 
(in weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness); see 
also Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency -- "a legal concept 
determining whether testimony may be heard and considered" -
- and credibility -- "a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.")).  

First, the Veteran has provided contradictory statements 
regarding his alleged stressors.  For instance, where he 
indicated during his Board hearing that he was fired upon by 
a "Kuwaiti" in a truck, he specifically denied during his 
January 2009 VA examination that he was "engag[ed] by the 
enemy."  

Similarly, the Veteran provided conflicting descriptions 
concerning the location and nature of the incident involving 
a "155 mm" landing near him.  In a June 2008 stressor 
statement, he wrote that he witnessed the "155 mm" come 
down outside his dismount point.  Plus, he reported during 
his January 2009 VA examination that an enemy RPG "or 
something exploded outside the entrance" to his position.  
Yet, he testified during his Board hearing that it was a 
"155 night light that landed right in front of us."  

Further, in an October 2001 stressor statement, he did not 
mention actually seeing a shell land; rather he had only 
heard the explosions.  In short, although the Veteran's 
statements suggest that this "155 mm" was incoming enemy 
fire, the Board notes that his MOS was an artillery mechanic 
and his characterization of the shell as a "night light" 
(during his Board hearing) indicates that the incident 
involved friendly fire, rather than enemy fire.  

The Veteran also variously described an incident in which his 
head collided with another soldier's head.  During a January 
2003 VA psychiatry consultation, the Veteran reported that he 
collided in midair with another soldier while trying to dive 
into a foxhole to avoid enemy fire.  In contrast, he 
testified during his Board hearing (and throughout numerous 
supporting statements), that this collision occurred while he 
was playing soccer.   

Moreover, the medical evidence includes a note by the January 
2004 VA examiner, who commented that although the Veteran 
reported being disabled and service-connected for cervical 
myofibrosis [a low back disability], the Veteran had big arms 
suggesting that he lifted weights.  Upon inquiry, the Veteran 
denied lifting weights and doing any exercise except 
stretching and walking. 

Finally, the January 2009 VA examiner found that the Veteran 
exaggerated his symptomatology.  

These factors all weigh against the credibility of the 
Veteran's lay statements.  See Caluza, 7 Vet. App. at 511.  

Since the objective, competent, credible, and factual 
evidence of record does not verify that the Veteran engaged 
in combat with the enemy, his lay assertions alone are not 
sufficient to establish the occurrence of his alleged 
stressors.  See Moreau, 9 Vet. App. at 395-396; Dizoglio, 9 
Vet. App. at 166.  

In making these determinations, the Board has fully 
considered the other lay evidence of record, which consists 
of statements from the Veteran's current fiancee, his ex-
wife, and his stepdaughter.  These statements, which 
thoroughly describe the Veteran's symptomatology, are 
probative evidence to that extent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) ('[a] layperson can 
certainly provide an eyewitness account of a veteran's 
visible symptoms').  The statements, however, do not provide 
objective evidence of a stressful event in service.  See 
Moreau, 9 Vet. App. at 395-396.  

In conclusion, the Board finds that the Veteran has not 
identified a verified or potentially verifiable stressor to 
support his claim of service connection for PTSD.  The record 
includes no credible evidence corroborating his accounts and 
no basis for VA to further develop the record in this regard.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
absent credible evidence that a claimed in-service stressor 
occurred, which is an essential element for establishing 
service connection for PTSD, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


B.  Entitlement to a TDIU

The Veteran is also contending that a TDIU is warranted.  

Under the applicable criteria, total disability ratings based 
on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided that one of those disabilities is ratable 40 percent 
or more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternative way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  

Applicable statutory and regulatory provisions, fairly 
construed, require the Board to look at all communications in 
the file that may be interpreted as applications or claims, 
formal or informal, for increased benefits and, then, to all 
other evidence of record to determine the earliest date as of 
which, within the one year prior to the filing of a formal 
claim for TDIU, the increase in disability was ascertainable.  
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  

The Board notes that the Veteran first raised a claim for 
TDIU in July 2001.  The Board has accordingly considered all 
evidence of record dating within one year prior to receipt of 
that claim.  

The Veteran is currently service-connected for mild 
restrictive and obstructive ventilatory defect, rated as 30 
percent disabling beginning September 21, 1999; cervical 
myofibrosis, evaluated as 10 percent disabling from September 
21, 1999, and 30 percent disabling from November 15, 2002; 
migratory arthralgia due to an undiagnosed illness, rated as 
10 percent disabling beginning September 21, 1999; bilateral 
tinnitus with vertigo, evaluated as 10 percent disabling 
beginning September 21, 1999; gastroesophageal reflux 
disease, rated as 10 percent disabling beginning September 
21, 1999; posttraumatic headaches, rated as 10 percent 
beginning September 21, 1999; bilateral shin splints, 
evaluated as noncompensable beginning September 21, 1999; 
vocal cord spasm/intermittent stridor, evaluated as 
noncompensable beginning on September 21, 1999; and status 
post fracture left wrist, evaluated as noncompensable 
beginning on November 15, 2002.  

(In addition to the service-connected disabilities listed 
above, the Veteran's VA and non-VA treatment records reflect 
treatment for arthralgia, PTSD, anxiety and depression, and 
hearing loss.)  

The Veteran's combined disability evaluation is 70 percent 
beginning November 15, 2002.  See 38 C.F.R. § 4.16(a).  The 
Veteran, however, does not satisfy the numerical requirements 
for TDIU set forth in 38 C.F.R. § 4.16(a), because he does 
not have at least one disability rated as 40 percent or more.  
For this reason, he does not meet the criteria for assignment 
of a TDIU rating under 38 C.F.R. § 4.16(a).  

A TDIU may also be granted on an extraschedular basis, 
pursuant to 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  

This means that in exceptional cases, where the evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned commensurate 
with the Veteran's average earning impairment due to the 
service-connected disorder.  Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  

The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  

The Board does not have jurisdiction to assign such an 
extraschedular rating.  VAOPGCPREC 6-96 (August 16, 1996); 
Bagwell, 9 Vet. App. at 339.  Rather, the Board must refer 
the matter to the RO who requests extraschedular 
consideration from the Under Secretary Benefits or by the 
Director of Compensation and Pension Services.  

In the present case, review of the voluminous claims file 
shows that the service-connected disabilities have not caused 
frequent periods of hospitalization during the period under 
review.  

With regard to whether the service connection disabilities 
cause marked interference with employment, a July 2002 VA 
mental health clinic note indicates that the Veteran asked 
for a letter stating that he could work.  He wanted the 
letter because he had applied for a security position.  It 
was noted, however, that such a letter would not be written 
as there had never been a determination that the Veteran was 
unable to work.  

Nonetheless, the Veteran has been granted disability benefits 
by SSA.  Further, VA examiners in February 2001, January 
2003, and May 2009, plus the Veteran's treating physician in 
November 2003 and psychologist in May 2003, all opined that 
the Veteran should be considered fully and permanently 
disabled and unemployable.  

Accordingly, there is no dispute regarding the Veteran's 
unemployability, and the remaining question for resolution is 
whether he is unemployable due to his service-connected 
disability.  In other words, the central inquiry is "whether 
the Veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).  

With regard to this issue, the medical evidence includes VA 
outpatient treatment records from May 2000 to January 2003 
showing that the Veteran continuously complained of being 
unable to work due to being physically unable to perform the 
requirements of his job (as a clerk in an automobile parts 
store) and due to getting into arguments with coworkers.  He 
also complained during a January 2001 VA audiological 
evaluation that tinnitus prevented him from working.  

Similarly, a February 2001 VA Vocational Rehabilitation 
letter indicates that benefits were suspended because the 
Veteran was not feasible for employment due to heavy 
medication, PTSD symptoms, and physical limitations.  

The Veteran also underwent VA examinations in February 2001 
and May 2003 (as detailed herein above).  Based on the 
results of their respective examinations, both VA examiners 
determined that the Veteran was disabled and unemployable, 
but they also attributed this inability to work to the 
Veteran's PTSD symptomatology.  

Similarly, the Veteran's treating VA psychologist wrote in a 
May 2003 letter that the Veteran was a fully and permanently 
disabled and unemployable combat Persian Gulf War veteran.  

Further, as indicated, a September 2003 SSA Administrative 
Law Judge (ALJ) decision found that pursuant to the Social 
Security laws and regulations, the Veteran was disabled since 
January 2001, due to wheezing/stridor with vocal cord spasm, 
cervical myofibrositis, migratory arthralgias, bilateral 
tinnitus, anxiety and depression, and Gulf War Syndrome with 
PTSD, which disorders began during the Veteran's active 
service.  The Veteran was unable to perform the requirements 
of sustained substantial gainful activity at any exertional 
level.  

The record next includes a November 2003 VA primary care note 
in which a physician wrote that he first encountered the 
Veteran in April 2000.  The physician also listed the 
Veteran's service-connected disabilities, the PTSD diagnosis, 
and his Gulf War Syndrome disorders.  Accordingly, the 
physician stated that the Veteran should be considered fully 
and permanently disabled and unemployable; with no 
improvement foreseen.  

Thereafter, a May 2005 VA psychiatry note documents that the 
Veteran reported marketing himself so that he could increase 
his work training horses.  

Further, the Veteran underwent another VA (joints) 
examination in January 2007, during which he reported that he 
was fired from his last job in 2001 because of his PTSD.  
Also, the January 2009 VA PTSD examiner, as detailed 
hereinabove, found that although the Veteran was unable to 
maintain employment, his primary problems were physical pain 
and continued depression and anxiety.  

Finally, in connection with his claim for a TDIU, the Veteran 
underwent a VA examination in May 2009.  The VA examiner 
reviewed the claims file and the Veteran's current complaints 
including being "mean or mad" at people, and being unable 
to stay around people.  

The Veteran explained that he was fired from his last job in 
2001 due to combat experiences, being unable to get along 
with others, and getting angry and mean with people.  He also 
complained of decreased memory, generalized, diffuse joint 
pain, daily headaches, trouble walking more than one mile, 
and being unable to set more than 2 hours.  He exercised 
(stretching) at home every day to maintain body shape.  In 
addition to the clinical interview, the VA examiner performed 
an extensive physical and neurological examination and 
reviewed laboratory test results and X-rays.  

Based on the results of her examination, the VA examiner 
diagnosed unremarkable wrist examination; hiatal hernia, 
stable; lower leg condition (bilateral hip and knee strain); 
traumatic brain disease (no gross or overt memory or 
concentration impairment appreciated during the examination); 
lumbosacral or cervical strain; chronic, stable bronchitis; 
stable tinnitus; degenerative arthritis; chronic, stable 
laryngitis; left shoulder impingement syndrome; and chronic 
headaches likely related to neck pain.  

The VA examiner also found that these disorders caused a 
significant effect on the Veteran's occupational activity, 
due to poor social interactions, problems lifting, carrying 
and reaching.  On the other hand, the examiner opined, the 
Veteran's service-connected disabilities should not prevent 
him from obtaining and maintaining a light duty or sedentary 
occupation.  He would, however, need to avoid a position 
requiring over-head reaching, frequent bending, squatting, 
and prolonged walking, and he would need frequent breaks.  

With specific regard to the diagnosed traumatic brain 
disease, the examiner found no overt cognitive impairment 
that would prevent the Veteran from obtaining or maintaining 
gainful occupation.  Rather, the VA examiner determined, it 
was the Veteran's mental health disability that appeared to 
be the major obstacle to his employability, as shown by his 
complaints of severe interpersonal difficulties, irritability 
and anxiety.  

In support of his claim, the Veteran testified during a July 
2005 DRO hearing that he last worked in 2001; prior to that 
date he had had trouble at work due to being unable to bend 
down and do any lifting.  He would also get dizzy at work and 
he once had a big PTSD flashback.  The Veteran also expressed 
a desire to undergo job training, but he explained that he 
was often unable to get out of bed due to either his low back 
pain or PTSD/depression symptoms.  

The Veteran's fianceé also submitted a letter in June 2008 in 
support of the Veteran's claim.  She wrote that the Veteran 
had difficulties with such everyday tasks as taking his 
children to play at the park (he could not get involved); he 
also had headaches and back pain preventing him from sleeping 
well.  

The Veteran also testified during an August 2007 Board 
hearing that he could not work because he often got short of 
breath due to his service-connected bronchitis.  

In light of this record, the Board finds that the Veteran's 
case does not present such an exceptional or unusual 
disability picture with a showing of marked interference with 
employment so as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b).  

As indicated most recently by the May 2009 VA examiner, the 
Veteran was not unable to obtain or maintain gainful 
employment due to his service-connected disabilities alone.  
To the contrary, although he is shown to be unemployable, it 
is due to both his service-connected physical disabilities 
and nonservice-connected mental health disabilities, 
including PTSD.  

The Board notes that the May 2009 VA examiner's opinion is 
uncontroverted.  In fact, the examiner's opinion is 
consistent with the prior medical evidence, including the 
opinions of the February 2001 VA examiner, the May 2003 VA 
examiner, the Veteran's treating physician and psychologist 
(as indicated in May 2003 and November 2003 letters), and the 
Veteran's own lay assertions, which demonstrate that a 
combination of the service-connected and non-service-
connected disabilities prevent the Veteran from working.  

In conclusion, the weight of the competent evidence does not 
show that the Veteran's service-connected disabilities alone 
render him unable to obtain or retain substantially gainful 
employment.  The record does not reflect any factor taking 
the case outside the norm and the fact that the Veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Accordingly, his claim for a TDIU must be denied.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As the 
preponderance of the evidence is against the claim, however, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for posttraumatic stress disorder is 
denied.  

Entitlement to a total rating based on individual 
unemployability by reason of service-connected disability is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


